UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 000-52910 ECOREADY CORPORATION (Name of Small Business Issuer in Its Charter) Florida 65-0736042 (State or Other Jurisdictionof Incorporation or Organization) (I.R.S. Employer Identification No.) 555 Winderley Place, Suite 300 Orlando, FL 32751 (Address of Principal Executive Offices) Issuer’s telephone number, including area code:(407) 571-6846 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨No x As of November 15, 2010, there were 30,372,006 shares of common stock outstanding. ECOREADY CORPORATION AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 TABLE OF CONTENTS PART I Page Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the Three and Nine MonthsEnded September 30, 2010 (unaudited) 2 Consolidated Statement of Shareholders’ Equity at September 30, 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 (unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 15 Item 4. CONTROLS AND PROCEDURES 15 PART II Item 1. LEGAL PROCEEDINGS 16 Item 1A RISK FACTORS 16 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 Item 3. DEFAULTS UPON SENIOR SECURITIES 16 Item 4. REMOVED AND RESERVED 16 Item 5. OTHER INFORMATION 16 Item 6. EXHIBITS 16 SIGNATURES 17 ii ITEM 1. Financial Statements. EcoReady Corporation and Subsidiaries Consolidated Balance Sheets September 30, 2010 December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Due from factor Stockholder advance Inventories Prepaid expenses Deposits Advances Advance to Perf Go-Green – related party Total current assets OTHER ASSETS Licensing agreement – net of amortization of $30,479 Other intangible assets – net of amortization of $121,919 Goodwill Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued salaries and payroll liabilities Accrued interest payable Insurance premium finance payable Total current liabilities LONG TERM LIABILITIES Notes payable, net of discount of $195,955 and $0 Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, par value $0.001, 10,000,000 authorized, none issued Common stock, par value $0.001, 100,000,000 authorized, 30,372,006 and 4,940,000 shares issued and outstandingat September 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit from inception ) ) Stockholders’ equity (deficit) ) Non-controlling interests Contributions Interest in subsidiary losses ) Total non-controlling interests Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. 1 ECOREADY CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 REVENUES $ $ COST OF SALES GROSS PROFIT EXPENSES Advertising and marketing Auto and truck expenses ) Consulting Insurance Miscellaneous Office Professional fees Rent Royalties Salaries and payroll expenses Travel Total expenses Operating income (loss) ) ) Other income (expense) Insurance proceeds Amortization expense ) ) Interest expense ) ) Income (loss) before income taxes ) ) Income tax expense - - Net loss ) ) Net loss attributed to non-controlling interest ) ) Net loss attributed to common shareholders $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to the consolidated financial statements. 2 ECOREADY CORPORATION AND SUBSIDIARIES Consolidated Statements of Shareholders’ Equity (Unaudited) Date Shares Issued Common Stock Par Value Additional Paid-In Capital Accumulated Deficit From Inception Non-controlling Interests Total Stockholders' Equity Balances, December 31, 2009 $ $ $ ) $ $ Shares issued for cash at $1.00 per share January Shares issued for acquisition January Shares issued for cash at $1.00 per share February Shares issued for services at 1.00 per share March Inception shares issued at par value March ) Shares issued for acquisition May Issuance of 2,625,000 Class A Warrants May Issuance of 2,625,000 Class B Warrants May Issuance of 1,500,000 Class A Warrants July-August Issuance of 1,500,000 Class B Warrants July-August Proceeds fromnon-controlling interests May-July Net loss for the period ) ) ) Ending Balances September 30, 2010 $ $ $ ) $ $ ) See accompanying notes to the consolidated financial statements. 3 ECOREADY CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ending September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) Adjustments to reconcile to net cash used by operating activities: Common stock issued for consulting services Amortization Changes in operating assets and liabilities: Increase in accounts receivable ) Increase in due from factor ) Increase in prepaid expenses ) Increase in inventory ) Increase in deposits and advances ) Increase in accrued salaries and payroll liabilities Increase in accrued interest payable Increase in insurance premium finance payable Decrease in accounts payable ) Net cash used by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of battery business ) Repayment of advance to related party Net cash used by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of debt Payment of notes payable-related parties ) Proceeds from issuance of warrants Proceeds from non-controlling interests Proceeds from the issuance of common stock Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ SUPPLEMENTAL CASH FLOW INFORMATION Interest Paid $ Income taxes paid $ - Noncash transaction - common stock issued for acquisition of battery business $ Noncash transaction - common stock for acquisition $ Noncash transaction – common stock issued for acquisition of intangible assets $ See accompanying notes to consolidated financial statements. 4 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. ORGANIZATION EcoReady Corporation (the “Company”) was incorporated as Premier Supplements Corp. on March 21, 1997, under the laws of the State of Florida. From March 21, 1997 (inception) through December 31, 1997, Premier Supplements Corp. engaged in the distribution of vitamin and health products.On November 13, 2007, the Company filed a Form 10-SB with the Securities and Exchange Commission registering its common stock under Section 12 of the Securities Exchange Act of 1934. Shares of the Company’s common stock trade on the NASDAQ OTC Bulletin under the symbol CTCJ On May 15, 1998, the Company changed its name to CentraCan Incorporated.Until May, 2010, the Company had not engaged in any business operations and had no business plan other than to acquire an operating company.On May 12, 2010, the Company acquired all of the outstanding stock of EcoReady Corporation, a Nevada corporation, from its shareholders in exchange for 28,970,000 shares of the Company.EcoReady thereafter changed its corporate name to PerfPower Corporation (“PerfPower”) and became a wholly-owned subsidiary of the Company.The transaction was treated as a reverse merger transaction with PerfPower Corporation, and its financial results are treated as the consolidated financial results of the Company for all periods reported, but with the resulting equity accounts of the Company reflecting the acquisition.In addition, the Company formed a new subsidiary, EcoReady Lighting, Inc., a Florida corporation, to complete a pending investment agreement to acquire a membership interest in Firebird Ventures, LLC.In October, 2010, the Company changed its name to EcoReady Corporation. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements and related notes have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information, and with the rules and regulations of the United States Securities and Exchange Commission (“SEC”) to Form 10-Q and Article 8 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The unaudited interim consolidated financial statements furnished reflect all adjustments (consisting of normal recurring accruals), which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.Interim results are not necessarily indicative of the results for the full year.These consolidated financial statements should be read in conjunction with the financial statements of the Company for the year endedDecember 31, 2009 and notes thereto contained in the Company’s Annual Report on Form 10-K as filed with the SEC on April 16, 2010. In its financial statements as of December 31, 2009 and for the period from inception (March 21, 1997) through December 31, 2009, EcoReady Corporation was determined to be a development stage entity in accordance with FASB Codification 915-205-20. During the quarter ended June 30, 2010, the Company determined that it is no longer a development stage entity. 5 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) PRINCIPLES OF CONSOLIDATION The accompanying consolidated financial statements include EcoReady Corporation and its wholly owned subsidiaries, EcoReady Corporation and EcoReady Lighting, Inc.All intercompany transactions have been eliminated in consolidation.The consolidated financial statements also include the financial position and results of operations of Firebird Ventures, LLC, an investee of EcoReady Lighting, Inc.This entity was determined to be a variable interest entity based on the equity contributors having disproportionately low voting rights – in this case, the entity was designed such that the equity investors would have 45% of the voting rights in total.Based on its $750,000 of cash funded, EcoReady Lighting, Inc. was determined to be the primary beneficiary since it funded approximately 80% of the equity for the entity. USE OF ESTIMATES The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the financial statements and reporting period.Accordingly, actual results could differ from those estimates. CASH AND CASH EQUIVALENTS The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. FAIR VALUE OF FINANCIAL INSTRUMENTS U.S. GAAP for fair value measurements establishes a fair value hierarchy which prioritizes the inputs to valuation techniques used to measure fair value into three levels. The fair value hierarchy gives the highest priority to quoted market prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).Level 2 inputs are inputs, other than quoted prices included within Level 1,which are observable for the asset or liability, either directly or indirectly. The fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The carrying amounts of the Company’s financial assets and liabilities, such as cash, accounts payable and accrued expenses, loan payable – related party and notes payable – related party approximates their fair values because of the short maturity of these instruments. The Company does not have any assets or liabilities measured at fair value on a recurring or a non-recurring basis, except for the transaction in which the Company acquired all of the outstanding stock of PerfPower on May 12, 2010; consequently, the Company did not have any fair value adjustments for assets and liabilities measured at fair value at September 30, 2010 and December 31, 2009, nor are gains or losses reported in the statement of operations that are attributable to the change in unrealized gains or losses relating to those assets and liabilities still held at the reporting date for the interim period ended September 30, 2010. 6 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) INCOME TAXES The Company follows Section 740-10-30 of the FASB Accounting Standards Codification, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax assets and liabilities are based on the differences between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse.Deferred tax assets are reduced by a valuation allowance to the extent management concludes it is more likely than not that the assets will not be realized.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the Statements of Operations in the period that includes the enactment date. The Company adopted section 740-10-25 of the FASB Accounting Standards Codification (“Section 740-10-25”). Section 740-10-25 addresses the determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements.Under Section 740-10-25, the Company may recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based on the largest benefit that has a greater than fifty percent (50%) likelihood of being realized upon ultimate settlement.Section 740-10-25 also provides guidance on de-recognition, classification, interest and penalties on income taxes, accounting in interim periods and requires increased disclosures.The Company had no material adjustments to its liabilities for unrecognized income tax benefits according to the provisions of Section 740-10-25. INVENTORIES Inventory is stated at the lower of cost or market, cost being determined on a first in first out basis. The Company periodically reviews inventory for obsolescence. No inventory obsolescence reserve was recorded at September 30, 2010. PROPERTY AND EQUIPMENT Property and equipment will be recorded at cost. Expenditures for major betterments and additions will be charged to the property accounts, while replacements, maintenance, and repairs that do not improve or extend the lives of the respective assets will be charged to expense. Depreciation will be computed principally using the straight-line method, based on the estimated useful lives of the assets. There were no fixed assets at September 30, 2010. SHARE-BASED COMPENSATION All stock-based compensation is recognized as an expense in the financial statements and such cost is measured at the fair value of the award.This method was adopted using the modified prospective method, which requires the Company to recognize compensation expense on a prospective basis. REVENUE RECOGNITION The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the amount is fixed or determinable, and collectability is reasonably assured.The Company will recognize interest income as earned. 7 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) To facilitate collections of its receivables, the Company has entered into an arrangement with a factoring company whereby that company is responsible for collecting of the receivables in exchange for of 1.5% of the greater of the annual receivables factored or $5,000,000.As of September 30, 2010, the Company had a receivable due from the factor for $68,063 and incurred $27,576 in factoring expense, which is recorded as interest expense in the consolidated statements of operations. NET LOSS PER COMMON SHARE Net loss per common share is computed pursuant to section 260-10-45 of the FASB Accounting Standards Codification.Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period.Diluted net loss per share is computed by dividing net loss by the weighted average number of shares of common stock and potentially outstanding shares of common stock during each period. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS There were no new accounting pronouncements applicable to the Company's business during quarter ended September 30, 2010. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying consolidated financial statements. NOTE 3. GOING CONCERN The accompanying financial statements have been prepared on a going concern basis which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. At December 31, 2009, the Company had an accumulated deficit of $7,955 and working capital deficiency of $96,885 and had a consolidated net loss of $1,804,893 and cash used in operations of $1,806,245 for the nine months ended September 30, 2010, respectively. While the Company is attempting to generate sufficient revenues, the Company’s cash position may not be enough to support the Company. Management has raised in excess of $1,650,000 in convertible debt funds since the acquisition of PerfPower in May, 2010 and intends to raise additional funds by way of a public or private offering as needed for working capital.PerfPower itself has generated in excess of $650,000 in gross sales revenues for the nine months ended September 30, 2010 and expects sales to continue to increase.Management believes that the actions presently being taken to further implement its business plan and generate sufficient revenues provide the opportunity for the Company to continue as a going concern, and that funds currently available from sales revenues and working capital raised to date are sufficient to support operations for the next 12 months.While the Company believes in the viability of its strategy to increase revenues and in its ability to raise additional funds, there can be no assurances to that effect.The ability of the Company to continue as a going concern is dependent upon the Company’s ability to further implement its business plan and generate sufficient revenues. 8 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3. GOING CONCERN (continued) The consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. NOTE 4.ACQUISITIONS On January 12, 2010, PerfPower closed on the acquisition of certain assets and liabilities of the existing alkaline battery business of Perf Go-Green Holdings, Inc. (“PGOG”), an unrelated company, in exchange for 1,400,000 shares of common stock, cash of $220,000, and a licensing agreement to use the PerfPower trademark for three years.In addition, the Company purchased in excess of $200,000 in battery inventory.The consideration received as part of PGOG’s contribution was valued at $0.50 per share, or $700,000 based on management’s estimate of fair value, and was allocated as follows: Inventory $ Trademark license Slotting fees Customer contracts and sales in progress Vendor contracts and purchases in progress Intellectual property Accounts payable ) Total $ On May 12, 2010, the Company acquired the outstanding stock of PerfPower Corporation from its shareholders, issuing 28,970,000 shares of common stock as consideration.Prior to, but as part of the acquisition transaction, the two then principal shareholders of the Company agreed to discharge all debts owed to them and to pay or assume all other liabilities of the Company. At the time of acquisition on May 12, 2010, the pre-acquisition PerfPower Corporation had 6,888,000 shares out- standing and the pre-acquisition CentraCan had 1,402,006 shares outstanding.Issuance of the 28,970,000 shares to former EcoReady shareholders gave them 95.4% of the consolidated entity with the remaining 4.6% retained by the pre-acquisition CentraCan shareholders.Accordingly, the transaction was treated for accounting purposes as an acquisition by EcoReady of CentraCan.The purchase consideration was determined to be $159,000, based on 4.6% of the 6,888,000 shares of the EcoReady shares then outstanding times the estimated fair value of $0.50 per share.The purchase price was allocated to the fair value of assets acquired and liabilities assumed as follows: Goodwill $ Notes payable ) Consideration paid $ These notes were non-interest bearing and were due at September 20, 2010.The notes were paid in full in July 2010. 9 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5. LICENSES AND INTANGIBLES The following table summarizes the intangibles and license agreements acquired from PGOG, net as of September 30, 2010: September 30, 2010 Customer contracts $ Intellectual property Vendor contracts and purchases Less accumulated amortization ) Intangibles, net $ License agreement $ Less accumulated amortization ) License, net $ NOTE 7. CONVERTIBLE NOTES PAYABLE In May, 2010, the Company issued convertible secured promissory notes in the amount of $1,050,000 to three unrelated investors, and granted 5.25 million warrants to the three entities as part of the issuance of convertible debt. During the quarter ended September 30, 2010, the Company issued an additional $600,000 in convertible secured promissory notes. For each $100 of convertible debt issued, the lender received a promissory note for $100 convertible into 333 shares of common stock, exercisable for two years from the date of debt issuance, along with 250 Class A warrants exercisable for four years at an exercise price of $0.60 per share and 250 Class B warrants exercisable for four years at an exercise price of $1.00 per share. Total proceeds received were $1,650,000, with the debt convertible into 5.5 million common shares and 4,125,000 Class A and 4,125,000 Class B warrants were issued.The debt proceeds were allocated between the debt and warrants based on their relative fair values, with $230,628 recorded as additional paid in capital and debt discount, which will be amortized to interest expense over the life of the debt on a straight-line basis, which approximates the effective interest method.The fair value of the warrants was estimated using the Black-Scholes Option Pricing Model with the estimated fair value of the shares at the grant date of $0.30 per share, volatility of 48%, and a discount rate of 0.9%.For the three and nine months ended September 30, 2010, the Company recorded $26,306 and $34,673 of amortization of the debt discount as interest expense. As of September 30, 2010, none of the debt had been converted into common stock. The following table reflects the warrant activity for the nine months ended September 30, 2010: 10 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 7. CONVERTIBLE NOTES PAYABLE (continued) Number of Warrants Weighted Average Exercise Price Per Share Outstanding at December 31, 2009 0 $ 0 Granted Cancelled/forfeited - - Expired - - Exercised - - Outstanding at September 30, 2010 $ As of September 30, 2010, convertible notes payable consists of the following: Outstanding at December 31, 2009 $ - Convertible debentures Debt discount $ ) Discount amortized to interest expense ) Outstanding at September 30, 2010 $ NOTE 10. EQUITY TRANSACTIONS During September 30, 2010, the Company did not issue any common shares, but recognized an increase in additional paid-in capital of $83,865 relating to the allocation of debt proceeds to the 3,000,000 Class A and B warrants issues. NOTE 9. NON-CONTROLLING INTERESTS During the three and nine months ended September 30, 2010, other investors contributed cash of $178,665 to the Firebird Ventures, LLC joint venture.At September 30, 2010, Firebird Ventures, LLC had $123,597 of cash and equity.Under the hypothetical liquidation at book value method of allocating income and losses as designated in the joint venture agreement, the losses of 805,068, which are recorded as consulting expense in the consolidated statements of operations, are to be allocated proportionally to the entities contributing cash.Accordingly, the non-controlling interests were allocated $154,886 of the losses. NOTE 10. RELATED PARTY TRANSACTIONS Boris Rubizhevsky, who now serves as Chairman, sole director and President of the Company, also served, and continues to serve, as sole director and President of PerfPower Corporation, now a wholly-owned subsidiary of the Company.Prior to the May 12, 2010 acquisition of all of the outstanding stock of PerfPower Corporation by the Company, Mr. Rubizhevsky was paid an annual salary of $180,000 by PerfPower Corporation for his services.On September 30, 2010, Mr. Rubizhevsky’s compensation was changed effective July 1 so that he is now receiving $180,000 annually from the Company, and an additional $60,000 annually for his continued services as President and CEO of PerfPower Corporation.Mr. Rubizhevsky also holds 5,000,000 shares of common stock of theCompany, representing 15.4 percent of the outstanding shares. 11 ECOREADY CORPORATION AND SUBSIDIARIES September 30, 2010 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 10. RELATED PARTY TRANSACTIONS (continued) On September 1, 2010, the Company entered into a consulting agreement with Michael Caridi under which Mr. Caridi agreed to provide consulting and advisory services relating to marketing, products, promotions, sales and related activities in return for a monthly consulting fee of $10,000.Mr. Caridi is also Chief Operating Officer of Perf Go-Green Holdings, Inc. (PGOG) a publicly-traded corporation from which PerfPower Corporation acquired the alkaline battery business, trademarks, inventory, customers and related items in January 2010 for stock in PerfPower Corporation (now represented by 5,700,000 shares or 17.5 percent of the Company as a result of the May 12, 2010 transaction), assumption of certain obligations of PerfPower, and the payment of royalties equal to $125,000 as an initial royalty, and continuing royalties of 3 percent of gross sales of PerfPower products, net of returns and allowances, with a minimum monthly royalty of $15,000. 12 FORWARD LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties, as well as assumptions that, if they never materialize or prove incorrect, could cause the results of the Company to differ materially from those expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any projections of revenue, expenses, earnings or losses from operations or investments, or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements of expectation or belief; and any statements of assumptions underlying any of the foregoing. The risks, uncertainties and assumptions referred to above include risks that are described from time to time in our Securities and Exchange Commission, or the SEC, reports filed before this report. The forward-looking statements included in this quarterly report represent our estimates as of the date of this quarterly report. We specifically disclaim any obligation to update these forward-looking statements in the future. Some of the statements in this quarterly report constitute forward-looking statements, which relate to future events or our future performance or financial condition. Such forward-looking statements contained in this quarterly report involve risks and uncertainties. We use words such as anticipates, believes, expects, future, intends and similar expressions to identify forward-looking statements. Our actual results could differ materially from those projected in the forward-looking statements for any reason. We caution you that forward-looking statements of this type are subject to uncertainties and risks, many of which cannot be predicted or quantified. The following analysis of our financial condition and results of operations should be read in conjunction with the financial statements and the related notes thereto contained elsewhere in this Form 10-Q, as well as the risk factors included in our Form 10-K filed for the year ended December 31, 2009 and in the Form 8-K filed on May 18, 2010. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following plan of operation provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition.The discussion should be read along with our financial statements and notes thereto. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties.The Company’s actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. The Company’s operations had been devoted primarily to developing a business plan and raising capital for future operations and administrative functions through May 11, 2010.On May 12, 2010, we acquired all of the outstanding common stock of PerfPower Corporation, which became a wholly-owned subsidiary and thereafter incorporated EcoReady Lighting, Inc.Our operations and business plan are now that of our wholly-owned subsidiaries, PerfPower Corporation and EcoReady Lighting, Inc. BUSINESS History PerfPower was incorporated in Nevada in November 2009. The business was initiated by Boris Rubizhevsky, now our Chairman and CEO,with the intention of creating a technology company focused on “green” products and technologies.The Company’s initial product for distribution is the PerfPower™ Go-Green™ alkaline batteries, manufactured without lead, cadmiumor mercury.The Company also offers free recycling of its battery products through its web site, www.irecycled.com. Overview PerfPower is a technology company thatoffers sustainable solutions to its commercial and retail customers with a new generation of sustainable electronics products. Initial products offered by PerfPower consist of alkaline batteries while EcoReady Lighting offers a new generation of efficient outdoor lighting fixtures. The “green” or sustainable technology industry is one of the fastest growing business segments in the world. The current growth rates show that there is a strong demand for sustainable technologies, products and services. The Company will offer innovative products as well as use patented technologies to address the targeted markets that today offer very little to the eco-conscious consumers. In doing so, the Company will: Contribute to the reduction of use of electric energy for lighting purposes; Play a major role in the reduction of hazardous waste in landfills; Contribute to the mitigation of global warming through reduction of carbon emissions; and Provide an attractive return for its investors. The Company has established a business plan to enterthe “green power” market.The plan is based on the launch of initial products that are manufactured utilizing the latest eco-conscious technologies and sold through a worldwide network of agents and distributors. 13 The management team is comprised of seasoned executives with strong backgrounds in business development, sales, marketing and managing. These skills will complement the strengths of each senior manager to maximize the outcome of the day-to-day operations as well as keeping focus on the original corporate vision and ensure future growth of the company. The Company’s objective is to capture 3% - 5% in each of the target markets in which its products are being offered. Background PerfPower acquired the alkaline battery operations from Perf Go-Green Holdings, Inc. (“Perf Go-Green”), a public company (PGOG) then in the business of supplying biodegradable plastic products to commercial and retail sectors. Under the terms of the acquisition, PerfPower acquired all of the existing battery inventory, customer accounts, manufacturing relationships and other assets of the alkaline battery business of Perf Go-Green, including the PerfPower® trade name and marks,in exchange for 1,400,000 shares of PerfPower common stock, a license agreement for the name and business for $125,000 initial license fee plus a continuing royalty of 3 percent of gross battery sales with a minimum of $15,000 per month, and the purchase of battery inventories at a mark-up of 15 percent.The license has a term of 3 years from January 2010.PerfPower acquired the inventory for a total cost of $24,948, which has been paid. EcoReady plans to brand its battery products under the PerfPower® Go-Green™ label. EcoReady has filed trademark claims for the Go-Green™ trade name and owns the PerfPower® trademark.In addition, the Company has also signed a consulting agreement with Michael Caridi, Chief Operating Officer of Perf Go-Green Holdings, Inc., on June 1, 2010 for an initial term of 12 months, renewable on additional 12 month terms and cancelable on 30 days notice by either party after the first 12 months, under which he is paid $10,000 per month. PerfPower sells a complete line of PerfPower® alkaline batteries that offer competitive pricing, high performance and green components such as recycled and recyclable materials. The batteries themselves are manufactured with recycled materials and contain no lead, mercury or cadmium. One of the differentiating factors of PerfPower® batteries is that they are sold with a unique free recycling initiative that is unparalleled in the battery market. By offering a free recycling kit with a retail value of $16.95 for the consumer and $99 for a commercial account, PerfPower intends to become the market leader in this new recycling alkaline batteries category. This will be the first true “cradle-to-cradle” alkaline battery initiative in the marketplace.The recycling initiative is available through PerfPower’s alternate web site, www.irecycled.com. EcoReady Lighting, Inc., a wholly-owned subsidiary of the Company, has entered into a membership agreement with Firebird Ventures, LLC, an outdoor lighting technology company which will offer a complete line of cutting-edge, high-efficiency lighting systems for roadway and area-lighting applications, as well as specialty LED and safety lighting products. The membership agreement provides that EcoReady Lighting will acquire a 40 percent interest in Firebird Ventures, LLC in return for a capital investment of a total of $1 million.EcoReady Lighting is entitled to return of its initial investment before any profits of the limited liability company are distributed to any member. To date the Company has invested $750,000for a thirty-three percent (33%) membership interest in Firebird Ventures, LLC. The lighting fixtures to be offered by Firebird Ventures utilize proprietary technology offering: ● Dramatically reduced energy use - Patented electronic ballasts used in these light fixtures provide immediate and measurable reductions in energy use, much lower lifetime operating costs and extremely rapid payback based on energy savings alone; ● Lower maintenance costs – simple, elegant, cutting-edge designs and an intense focus on quality, results in products with longer lifetimes, lower failure rates and greatly improved tolerance for harsh environments such as vibration, moisture and impact; and ● Simple, fast and error-free installation. The Company is also considering using its market reach to introduce “green energy” charging devices that can be used for emergency charging of cell phones, personal music players and portable gaming devices. Battery Market The disposable battery market is a $6 billion industry with products sold in all classes of trade throughout the U.S. The mass retailer, drug store, electronic specialty retailer and supermarkets dominate the sales of the primary disposable dry cell alkaline batteries. Despite the current economic slowdown, the electronic device market is still booming, ensuring sustainable growth for the battery market. The battery market is comprised of alkaline, lithium ion and other types of batteries. Alkaline batteries are dependable and available in many types of battery sizes and capacities and it is in this market that EcoReady will focus its attention. 14 Lithium batteries are designed as the new disposable battery option for the many new high drain electronic devices such as digital cameras, hand-held game consoles and MP3 players. When used in these devices lithium ion batteries last longer than the alkaline models. However, these batteries are considered to be volatile and cannot be shipped on aircraft according to the Department of Transportation (D.O.T.). Lithium batteries are considerably more expensive than alkaline batteries. The huge potential of electronic devices is driving the battery market - both rechargeable and disposable - to greater growth than ever before. Lighting Fixture Market In the U.S. alone, there are over 130 million installed cobrahead style outdoor light fixtures. Of that total, only about 2% are energy efficient types. Unlike our competition, our light fixtures are designed to accept both Metal Halide and High Pressure Sodium bulbs and come in only 3 “power sizes” 50W/70W, 100W/150W and 250W/ 310W, minimizing the need for large inventories of different types and sizes of fixtures.It is anticipated that energy efficient models will replace about 7%-8% of the existing fixtures annually. By combining the advantages of our specular reflector, optical lens and precise lamp power regulation supplied by our patented electronic ballasts, standard cobra head fixtures can almost always be replaced with our cobra head fixture one wattage size lower, while still maintaining proper illumination. There are about 12,000 of our fixtures in use/tests today. Results of Operations Three and Nine Months Ended September 30, 2010 The acquisition of a controlling (95%+) controlling interest in EcoReady Corporation by the shareholders of EcoReady Corporation on May 12, 2010, is treated in the accompanying financial statements as a reverse merger transaction, with EcoReady Corporation being treated as the surviving entity.Since EcoReady Corporation was not operating and did not exist at September 30, 2009, no comparison of the results of operations at September 30, 2010 and 2009 is possible. Our gross income during the three and nine months ended September 30, 2010 was $153,766 and $662,894 respectively. Our cost of sales for the three and nine months ended September 30, 2010 was $101,656 and $442,163 respectively, resulting in gross profit for the three and nine months ended September 30, 2010 of $52,110 and $220,731 respectively. Expenses for the three and nine months ended September 30, 2010 were primarily consulting expenses ($362,970 and $1,184,349), insurance ($18,638 and $47,638), miscellaneous expenses ($21,715 and $58,248), professional fees ($83,130 and $122,962), royalties ($45,000 and $120,000), salaries and related payroll expenses ($93,479 and $261,628) and travel ($9,206 and $56,602). Interest for the three and nine months ended September 30, 2010 was $37,387 and $86,952, respectively. Liquidity and Capital Resources Despite capital contributions and both related party and third party loan commitments, the Company from time to time experienced cash flow shortages that have slowed the Company’s growth. The Company has primarily financed its activities from sales of capital stock of the Company and from loans from related and third parties.A significant portion of the funds raised from the sale of convertible debentures has been used to cover working capital needs such as office expenses, consulting expenses and various professional fees. For the three and nine months ended September 30, 2009, we incurred net losses of $(560,315) and $(1,804,893), respectively.Our accumulated deficit since inception is $1,657,962. Item 3. Quantitative and Qualitative Disclosures About Market Risk. As a Smaller Reporting Company as defined Rule12b-2 of the Exchange Act and in Item10(f)(1) of RegulationS-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the information requested by this Item3. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures. As required by Rule 13a-15(b) under the Securities Exchange Act of 1934 (the “Exchange Act”), the Company’s management, with the participation of the Company’s Chief Executive and Financial Officer (“CEO”), evaluated the effectiveness of the Company’s disclosure controls and procedures as of the end of the period covered by this report in reaching a reasonable level of assurance that the information required to be disclosed by the Company in the reports that it files with the Securities and Exchange Commission (“SEC”) is recorded, processed, summarized and reported within the time period specified in the SEC’s rules and forms. Based upon that evaluation, the CEO concluded that the Company’s disclosure controls and procedures to be ineffective as of the end of the period covered by this report. Changes in Internal Control Over Financial Reporting During the quarter ended September 30, 2010, we have commenced the process of implementing financial and operating controls resulting from the acquisition of PerfPower Corporation by the Company and the change in management of the resulting public company. These changes will include increasing the number of Board members, establishing an audit committee and other committees of the Board, and developing internal operating policies and procedures.The implementation of these controls will be an on-going process as we expand the business and operations of the Company. 15 PART II Item 1. Legal Proceedings. We are not currently involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of oursubsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A. Risk Factors. Not applicable because we are a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Other than previously reported on Form 8-K, there were no unregistered sales of equity securities during the period ended September 30, 2010. Item 3. Defaults Upon Senior Securities. None. Item 4. (Removed and Reserved). Item 5. Other Information. None. Item 6. Exhibits. Exhibit No. DescriptionofDocument Rule 13a-14(a)/ 15d-14(a) Certification of the Principal Executive Officer of the Company. Rule 13a-14(a)/ 15d-14(a) Certification of the Principal Accounting Officer of the Company. Certification Pursuant to 18 U.S.C. Section 1350 of the Principal Executive Officer of theCompany. Certification Pursuant to 18 U.S.C. Section 1350 of the Principal Accounting Officer of theCompany. 16 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ECOREADY CORPORATION By: /s/ Boris Rubizhevsky Dated: November 23, 2010 Boris Rubizhevsky, Chief Executive Officer 17
